internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi b04-plr-110103-02 date june in re legend decedent date date date date dear this letter is in response to your letter dated date requesting a ruling granting decedent’s estate an extension of time under sec_301_9100-1 of the procedure and administration regulations to make the alternate_valuation election pursuant to sec_2032 of the internal_revenue_code facts decedent died on date on date the co-executors of decedent’s estate timely filed form_4768 an application_for extension of time to file the united_states estate and generation-skipping_transfer_tax return form_706 on date the extended due_date to file form_706 the co-executors of decedent’s estate filed form_706 the co-executors engaged qualified and experienced estate_tax counsel and an experienced certified_public_accountant to assist them in administering decedent’s assets and preparing the required returns the certified_public_accountant failed to make a determination as to the value of decedent’s assets as of the alternate valuations date as a result the co-executors were not advised to make the alternate_valuation election when the co-executors realized that the alternate_valuation election under sec_2032 should have been made they prepared and submitted a supplemental estate_tax_return on date electing the alternate_valuation_date as reflected on the supplemental return the alternate_valuation election results in a decrease in the value of the gross_estate and the amount of federal estate_tax due_date is not more than one year after the time prescribed by law including extensions for filing the estate_tax_return plr-110103-02 law and analysis sec_2032 provides that the value of the gross_estate may be determined if the executor so elects by valuing all the property included in the gross_estate as follows in the case of property distributed sold exchanged or otherwise_disposed_of within six months after the decedent’s death such property shall be valued as of the date of distribution sale exchange or other_disposition in the case of property not distributed sold exchanged or otherwise_disposed_of within six months after the decedent’s death such property shall be valued as of the date six months after the decedent’s death any interest or estate which is affected by mere_lapse_of_time shall be included at its value as of the time of death instead of the later date with adjustment for any difference in its value as of the later date not due to mere_lapse_of_time sec_2032 provides that no election under sec_2032 may be made with respect to an estate unless such election will decrease the value of the gross_estate and the sum of the estate_tax imposed and the generation-skipping_transfer_tax imposed with respect to property includible in the decedent’s gross_estate reduced by credits allowable against such taxes sec_2032 provides that an election under sec_2032 shall be made by the executor on the return of tax imposed by sec_2001 such an election once made shall be irrevocable under sec_2032 no election may be made under sec_2032 if such return is filed more than one year after the time prescribed by law including extensions for filing such return under sec_301_9100-1 of the procedure and administration regulations the commissioner may grant a reasonable extension of time to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 plr-110103-02 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish that the taxpayer acted reasonably and in good_faith and granting relief will not prejudice the interests of the government sec_301 a in this case the standards of sec_301_9100-1 and sec_301_9100-3 have been satisfied consequently an extension of time is granted until date for making an election under sec_2032 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely paul f kugler associate chief_counsel passthroughs and special industries enclosure copy for sec_6110 purposes
